U.S. Bank N.A. v Ehrenthal (2019 NY Slip Op 03681)





U.S. Bank N.A. v Ehrenthal


2019 NY Slip Op 03681


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Friedman, J.P., Renwick, Kapnick, Kahn, Oing, JJ.


9274 850341/14

[*1]U.S. Bank National Association, as Trustee for Deutsche Alt-A Securities Inc. Mortgage Loan Trust, etc., Plaintiff-Respondent,
vSamuel Ehrenthal, Defendant-Appellant, 
Mortgage Electronic Registration Systems, Inc., et al., Defendants.


Menashe & Associates LLP, Montebello (Shoshana Schneider of counsel), for appellant.
Greenberg Traurig, LLP, New York (Steven Lazar of counsel), for respondent.

Order, Supreme Court, New York County (George J. Silver, J.), entered March 22, 2018, which granted plaintiff's motion for leave to amend the complaint, and denied defendant Samuel Ehrenthal's cross motion to dismiss the complaint pursuant to CPLR 3215(c), unanimously affirmed, without costs.
The motion court providently exercised its discretion in granting plaintiff's motion for leave to amend its complaint (see  CPLR 3025[b]) and in denying defendant's motion to dismiss the claim as abandoned (see  CPLR 3215[c]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK